The opinion of the Court was delivered by
Knox, J.
This was an action of ejectment. Upon the trial, Maguire, who was the plaintiff below, offered in evidence the record of a suit in trespass quare clausum fregit brought by himself against William Long, in which the title to the same land was in controversy; and also offered the deposition of Ebenezer Eelton taken in that suit.
The defendant objected to the record and deposition, upon the ground that it was between other parties, George Long not having been a party to the record. The objection was overruled, and the evidence admitted. This is the error assigned.
It is clear that the evidence was properly admitted as against William Long, one of the defendants, and it does not appear that it was used for any purpose against George. Where evidence is admissible as to one of several defendants, a general objection cannot be sustained. If the record showed that it was used against Gteorge Long, he would have just cause of complaint. Rut this does not appear, and the presumption is, that the Court controlled its application to its legitimate purpose.
Judgment affirmed.